Citation Nr: 0527168	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a disability 
claimed as arthritis of multiple joints.

3.  Entitlement to service connection for a disability of the 
lumbar segment of the spine to include herniated nucleus 
pulposus at the L5-S1 level.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues of entitlement to service connection for hepatitis 
C, as well as entitlement to service connection for a 
disability of the lumbar spine on a secondary basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current disability diagnosed 
as arthritis of multiple joints or systemic arthritis.

2.  A disability of the lumbar segment of the spine was not 
incurred in service and herniated nucleus pulposus at the L5-
S1 level was first noted many years after service.




CONCLUSIONS OF LAW

1.  A chronic disability claimed as arthritis of multiple 
joints was not incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A disability of the lumbar segment of the spine was not 
incurred in or aggravated during active military service; 
degenerative disease may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001, December 2003, February 2004, and March 2005.  
The content of the notice in March 2005, in particular, 
satisfied the 4th element listed above.  The veteran did not 
respond.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations and personal 
hearings.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Service medical records contain no complaints, findings, or 
diagnoses of arthritis.  In August 1971, the veteran 
complained of back pain after playing football.  There was 
slight spasm with full range of motion.  The November 1971 
report of the examination conducted at separation shows that 
the veteran reported a history of back trouble.  The examiner 
reported that the veteran had no current back problem and it 
was considered clinically normal on examination.   

In January 2001, the veteran was seen at a VA facility with 
complaints of hip pain.  A March 2001 imaging report 
indicated that the study was negative for hip degenerative 
disease.  In May 2001, the veteran was seen for complaints 
regarding his medication treatment for hepatitis C.  There 
were no abnormalities noted on physical examination; however, 
the examiner reported an assessment of degenerative joint 
disease.  Later that month, it was noted that palpation of 
lumbar vertebrae reproduced the pain and further evaluation 
was scheduled.  A June 2001 record shows that the veteran 
reported that he crushed his right hand between 2 pipes.  
X-ray revealed a small incomplete fracture nondisplaced 
longitudinal fracture of the second metacarpal.  A July 2001 
MRI revealed a herniated nucleus pulposus at the L5-S1 level.  
Lumbar discectomy of L5-S1 on the right was performed in 
August 2001.  The veteran continued to receive VA physical 
therapy for his residual lumbar symptoms. 

An April 2003 VA record indicates that the veteran sought 
treatment and evaluation.  It was noted that the veteran was 
referred reportedly because someone thought he had rheumatoid 
arthritis after viewing his hands.  After examination, the 
physician reported that the findings were compatible with 
Dupuytren's contractures.  The examiner doubted that he had 
rheumatoid arthritis.  The physician also indicated that a 
rheumatoid factor study probably would not help as persons 
with hepatitis C often have positive test results.  An X-ray 
and laboratory study was scheduled.  An April 2003 X-ray 
report of the hands shows a diagnosis of minimal 
posttraumatic deformity of the second metacarpal.  

A January 2004 VA outpatient record includes diagnoses of 
degenerative joint disease and hand contractures secondary to 
degenerative joint disease.  An April 2004 rheumatology 
clinic note shows that the veteran was examined.  The 
physician reported that there was no evidence of rheumatoid 
arthritis or systemic rheumatic disease.  

Hearings were conducted in February 2004 and June 2005.  The 
veteran reported his medical and service histories.  The 
veteran stated that he wanted service connection for multiple 
joint osteoarthritis mainly for his right hand.  He indicated 
that his problems stemmed mainly from his hepatitis C.  He 
also reported that he cut his fingers on a garbage can during 
service and medical problems began from that point.  

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection for a disability claimed as arthritis of 
multiple joints

In regard to the disability claimed as arthritis of multiple 
joints, the record does not support a conclusion that the 
veteran has current disability, that is, an impairment in 
earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

The veteran has provided no objective or independent medical 
evidence to show a current diagnosis that is considered 
arthritis of all joints, or a generalized or systemic 
arthritis condition.  The veteran has not provided any 
medical documentation listing diagnoses described as 
arthritis of multiple joints.  As noted above VA rheumatology 
examination conducted in 2004 was negative.  Moreover, 
despite the veteran's continuing complaints such disability 
has not been diagnosed on numerous VA examinations conducted 
since then.  Localized degenerative changes have been noted 
in the hands and lumbar spine.  But none of these were noted 
until many years after service.  

It should be noted that the veteran was denied service 
connection for residuals of injuries to his fingers of the 
right hand in August 1971 and again in July 2004.  

The only evidence of record that suggests the existence of 
and/or a causal relationship between the veteran's claimed 
disability and service is the veteran's statements.  However, 
his assertions are self-serving and of limited probative 
value and do not serve to establish service connection.  

The Board notes that at his 2005 personal hearing, the 
veteran reported that a VA physician indicated that he has 
multiple joint arthritis secondary to hepatitis C.  However, 
a review of the VA records do not show that a diagnosis has 
been made regarding multiple joint arthritis, let alone an 
opinion that it is secondary to hepatitis.  Moreover, 
"hearsay medical evidence" is not competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A progress note 
in May 2001 indicates the veteran was told "that a lot of 
his diffuse joint pains and aches are secondary to his active 
hepatitis C."  This may be why the veteran recalls being 
told his "arthritis" is due to the hepatitis.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a disability 
claimed as arthritis of all the joints.  

Service connection for a low back disability

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a disability of the lumbar spine.  
Although the record shows that the veteran received treatment 
for slight muscle spasm during service, pathology of such a 
nature that would result in a chronic residual disability was 
not necessarily identified during the veteran's active duty 
service.  His injury was not described as a disabling 
condition.  After treatment his symptoms abated and there 
were no reported residuals.  His back was considered 
clinically normal at service discharge.  He has not alleged 
continuing symptoms since the initial injury.  Moreover, 
there is no evidence of back treatment within a year of 
service discharge.  

In fact, the earliest evidence documenting a diagnosis 
regarding a low back disability is in 2001, approximately 30 
years after service discharge, when MRI to investigate 
symptoms of recent onset revealed herniated nucleus pulposus.  
This is significant, in that it suggests that the veteran's 
in-service problems were acute and transitory in nature and 
resolved without residuals.  See, 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); Cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition).  To attribute the veteran's onset of this 
disability to military service without objective medical 
evidence would require excessive speculation.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a disability of 
the lumbar spine.


ORDER

Service connection for a disability claimed as arthritis of 
multiple joints is denied.

Service connection for a disability of the lumbar segment of 
the spine to include herniated nucleus pulposus at the L5-S1 
level (on a direct basis) is denied.


REMAND

The Board notes that the veteran has claimed that he has 
hepatitis C that resulted from his contact with bodily fluids 
while serving as a medical corpsman during service.  As the 
personnel records indicate that the veteran had 10 weeks of 
training as a medical corpsman, a medical opinion would be 
helpful in the adjudication of this issue.

The veteran also contends that he has a disability of the 
lumbar segment of the spine secondary to hepatitis C.  The 
Board finds that this issue is intertwined with the issue 
regarding entitlement to service connection for hepatitis C.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED to the AMC, in Washington, 
DC for the following development:

1.  An examination should be conducted 
concerning hepatitis C.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that hepatitis C is attributable to 
military service and, if so, whether the 
veteran has any other disability 
attributable to hepatitis C.  The 
examiner should include in the discussion 
the veteran's reported past history of 
risk factors as noted in the January 2001 
VA progress note.  Any necessary tests 
and studies should be performed.  The 
claims folder should be made available to 
the examiner.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


